 



EXHIBIT 10.4
AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
AMENDMENT NUMBER 7
     This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT AMENDMENT NUMBER 7
(“Amendment”) is made as of the 1 day of June, 2006, by and among PHOENIX
FOOTWEAR GROUP, INC., a corporation formed under the laws of the State of
Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Agent”), a
New York banking corporation, with offices at 255 East Avenue, Rochester, New
York 14604 as administrative agent for the Lenders, and each of the LENDERS (as
defined in the Agreement described below).
     This Amendment amends the Amended and Restated Credit Facility Agreement
(“Credit Agreement”) dated as of August 3, 2005 made between Borrower, the
Agent, and the Lenders described therein, as previously amended by Amendment
Number 1, 2, 3, 4, 5 and 6.
     1. The definition of “Bridge Loan Maturity Date” contained in Section 1.1
of the Credit Agreement is hereby amended to read in its entirety as follows:
“Bridge Loans Maturity Date” means July 5, 2006.
     2. In connection with this Amendment the Borrower agrees to pay to the Bank
an amendment fee of $10,000 as well as the Bank’s legal fees in connection
herewith.
     3. All other terms of the Credit Agreement shall remain in full force and
effect.
     4. Borrower represents and warrants that no Event of Default, or event that
with the giving of notice or the passage of time or both would constitute an
Event of Default, under the Credit Agreement has occurred and is continuing.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          MANUFACTURERS AND TRADERS TRUST COMPANY,     as Administrative Agent  
 
 
       
By:
  /s/ John C. Morsch    
 
       
 
  John C. Morsch    
 
  Administrative Vice President    
 
        PHOENIX FOOTWEAR GROUP, INC.    
 
       
By:
  /s/ Kenneth Wolf    
 
       
Title:
  CFO    

 